internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-113483-99 date x a b d1 year year dear this letter is in response to a date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 however operations did not begin and shares were not issued until year a and b each own percent of the stock of x a as x’s president represents that x and its shareholders intended that x elect to be an s_corporation beginning in year the minutes of the organization meeting of the board_of directors of x indicate that x was to elect s_corporation status x also filed its form ss-4 request for employer_identification_number indicating that it was an s_corporation a and b relied on x’s accountant in matters pertinent to incorporation and taxes and believed that all forms necessary for x to elect s_corporation status were filed with the internal_revenue_service however x’s accountant after completing a form_2553 election by a small_business_corporation failed to submit it to x and its shareholders for signature and filing therefore no form_2553 was filed with the internal_revenue_service for year and year x filed a form_1120s u s income_tax return for an s_corporation a and b filed their individual tax returns for year and year consistent with x being an s_corporation sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
